Hughes, J. (after stating tbe facts). Continuances are largely in the discretion of the court, and that discretion will not be controlled, unless there is a manifest abuse of it. Burriss v. Wise, 2 Ark. 33; Stillwell v. Badgett, 22 Ark. 164; Edmonds v. State, 34 Ark. 720; Thompson v. State, 36 Ark. 323. In this case the appellant in his application has shown no diligence to obtain the presence of his witnesses. He merely states in his application that he had used due diligence, which was not sufficient. He should have stated what he had done, and it was with thp court to determine whether it was due diligence or not. Winter v. Bandel, 30 Ark. 366; Harsh v. Hanauer, 15 Ark. 252. There was no error in overruling his motion for continuance. As to the fifth instruction asked by the appellant, there was no error in refusing it, for the reason that there was no evidence tending to show that, previous to her seduction by the appellant, her character for chastity was not good. The instruction asked was abstract, and was properly refused. We do not think there is any reversible error in the remarks made by R. B. Wilson, counsel for the state, in his closing argument to the jury. Finding no error, the judgment is affirmed.